Case 1:16-cv-06101-CBA-RER Document 37 Filed 07/07/20 Page 1 of 2 PageID #: 199




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
UNITED STATES OF AMERICA,

        -against-                                             NOT FOR PUBLICATION
                                                              MEMORANDUM & ORDER
REAL PROPERTY LOCATED AT 120                                  16-CV-06101 (CBA)(RER)
TERIWOOD STREET, FERN PARK, FLORIDA
32730 et al.,
                           Defendants in rem
----------------------------------------------------------x
 AMON, United States District Judge:

         The United States of America (the “Government”) brought this in rem civil forfeiture

 action on November 14, 2016 against three parcels of real property in Fern Park, Florida pursuant

 to 18 U.S.C. § 981(a)(1)(A) and (C). (ECF Docket Entry (“D.E.”) # 1.) Claimants to the 163

 Fallwood Street property settled with the Government. (D.E. # 31.) No claims or answers were

 filed for the other two parties, and the Clerk of Court entered default against the 120 Teriwood

 Street and 115 Eastwind Lane properties on October 29, 2018. (D.E. # 15.) The Government

 moved for default judgment against those two properties on October 23, 2019, (D.E. # 32), and

 this Court referred the motion to the Honorable Ramon E. Reyes, United States Magistrate Judge,

 for report and recommendation (“R&R”), (D.E. dated 10/23/2019). On May 19, 2020, Magistrate

 Judge Reyes issued a thorough and well-reasoned R&R recommending that the Government’s

 motion for default judgment against the Teriwood and Eastwind properties be granted and that the

 Court order those properties be forfeited to the Government. (D.E. # 35 at 15.)

         No party has objected to the R&R, and the time for doing so has passed. When deciding

 whether to adopt an R&R, a district court “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept

 those portions of the R&R to which no timely objection has been made, “a district court need only

                                                          1
Case 1:16-cv-06101-CBA-RER Document 37 Filed 07/07/20 Page 2 of 2 PageID #: 200




 satisfy itself that there is no clear error on the face of the record.” Jarvis v. N. Am. Globex Fund,

 L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks and citation omitted).

        The Court has reviewed the record and, finding no clear error, adopts the R&R.

 Accordingly, the Court grants the Government’s motion for default judgment against the 120

 Teriwood Street and 115 Eastwind Lane properties, and orders those properties forfeited to the

 Government.



 SO ORDERED.

 Dated: July 6, 2020
        Brooklyn, New York                             ___/s/ Carol Bagley Amon_______
                                                       Carol Bagley Amon
                                                       United States District Judge




                                                  2
